Citation Nr: 1311614	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a sleep disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1983 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an August 2011 hearing held before a Veterans Law Judge at the RO; a transcript of that hearing is associated with the claims file.  In June 2012 correspondence, however, the Board informed the Veteran that the Judge who had presided at his hearing was no longer employed by the Board; the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision in the case.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was therefore offered an opportunity for a new hearing, which he availed himself of.  The case was remanded by the Board in August 2012, and a new nearing was conducted via videoconference from the RO in January 2013, before the undersigned.

A transcript of the January 2013 hearing is associated with the electronic records maintained as part of the Virtual VA system.  The Board has reviewed the Veteran's Virtual VA records as well as the physical claims file, to ensure review of the totality of the evidence.  Further, the Board notes that although additional evidence was submitted to VA following issuance of the April 2010 statement of the case, the Veteran has waived initial RO consideration of such submissions.  38 C.F.R. § 20.1304(c). 
The issue with regard to service connection for sleep apnea has been recharacterized, to reflect the correct procedural posture.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

The issues of service connection for diabetes and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a sleep disorder, addressed as poor sleep architecture, was denied in an unappealed February 2004 rating decision on the grounds that no current disability was shown; the denial became final in February 2005.

2.  Evidence received since February 2004 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  Currently diagnosed sleep apnea was first manifested during active duty service, and has persisted since that time.


CONCLUSIONS OF LAW

1.  The February 2004 denial of service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The criteria for reopening the previously denied claim of service connection for a sleep disorder are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).

3.  The criteria for service connection of sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues decided here, the Board is granting in full the benefits sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

In the December 2009 decision on appeal here, the RO reopened the previously denied claim of service connection for a sleep disorder.  However, the Board is still required to address reopening in order to establish its jurisdiction.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In February 2004, the RO denied service connection for a sleep disorder.  Evidence consisted of service treatment records (STRs) from 1983 to 2003; a November 2003 pre-discharge examination; and various statements from the Veteran.  VA determined that the listing of "poor sleep architecture" as a diagnosis on the pre-discharge examination did not constitute a diagnosis of a service-connectable disability.  The Veteran's complaints of difficulty falling asleep, perhaps due to stress, also did not establish a current disability.

Since February 2004, VA has received additional STRs; in February 2009, records dated in October 2003 related to a skin condition were associated with the claims file.  These records are not relevant to the issue of sleep apnea.  They include no discussion of sleep problems.  Reconsideration of the original claim under 38 C.F.R. § 3.156(c) is therefore not required.

VA is also in receipt of a report of a December 2008 sleep study by Dr. SK which notes a history of diagnosis of sleep apnea, and confirms that diagnosis with updated testing.  Use of a continuous positive air pressure (CPAP) machine was prescribed.  Moreover, at the August 2011 and January 2013 Board hearings, the Veteran reported continued use of the CPAP machine.  Each of these items of evidence were created after the February 2004 denial, and introduce previously unknown or unconsidered information.  The evidence is new.

The report of Dr. SK and the statements of the Veteran serve to establish the presence of a current sleep disorder disability, namely moderate obstructive sleep apnea.  This diagnosis directly addresses the basis of the prior denial, and raises the reasonable possibility of substantiating the clam.  At the very least, the existence of a current disability would trigger additional development in connection with the claim, which could result in favorable evidence.  Accordingly, the newly acquired evidence must be considered material.

Therefore, the RO properly reopened the Veteran's previously denied claim of service connection for a sleep disorder.  Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received, however.  This matter must now be addressed on a de novo basis.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records include complaints of sleep difficulty on a September 2003 report of medical history prepared in connection with the Veteran's retirement from service.  He stated that he had experienced difficulty falling asleep since 1997; the Veteran related this to stress.  He napped in the afternoon, and had an average daily caffeine intake.  He stated that he had never sought treatment; at a March 1998 periodic examination, the Veteran denied any trouble sleeping.  When examined prior to discharge in November 2003, in connection with a claim for VA benefits, the examiner noted "poor sleep architecture" as a diagnosis, but noted no physical findings relating to such.

The Veteran testified that he had been referred for a sleep study by his treating doctor, and testing showed a moderate degree of sleep apnea.  The report of testing by Dr. SK documents this diagnosis.  Moreover, the veteran and his ex-wife have reported that since the late 1990's they have observed fatigue and tiredness even after 8 hours of sleep; the Veteran would wake several times during the night.  The Veteran's ex-wife further stated that she had observed periods when it appeared the Veteran had stopped breathing at night.  A co-worker who had traveled with the Veteran also reported that the Veteran seemed to stop breathing at night.  Tricare treatment records from October 2008 indicate that the Veteran was referred for the sleep study based on reports of unrefreshed sleep and observed periods of "not breathing."

In August 2011, Dr. SK, the same doctor who had diagnosed sleep apnea is 2008, stated that the symptoms of obstructive sleep apnea had been present prior to the Veteran's evaluation and diagnosis, and hence the condition may have been present from an earlier date.

The competent and credible evidence of record establishes that during and service, the Veteran has experienced cessation, interruption, or irregularity of breathing at night.  He, his ex-wife, and his co-worker are competent to report their observations of his sleep patterns and state of wakefulness, as they may be observed through the five senses, regardless of any specialized training or knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no basis in the record to question the credibility of these statements; the Veteran has consistently reported his sleep difficulties since his separation from service, and the statements are internally and mutually consistent.

Moreover, a private doctor who is Board certified in sleep medicine, has indicated that these symptoms are consistent with the obstructive sleep apnea which was first formally diagnosed in December 2008.  He opined that it was possible that the apnea had been present from an earlier date.

The Board must therefore conclude that service connection for sleep apnea is warranted.  The evidence of record demonstrates that the symptomatology supporting a diagnosis of obstructive sleep apnea has been present since service.  Hence, the sleep apnea was present, though undiagnosed.  This is consistent with the notation of poor sleep architecture at separation from service.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal to reopen a previously denied claim of service connection for a sleep disorder is granted.

The claim of service connection for sleep apnea is granted.


REMAND

Remand is required with regard to the remaining two issues, for development consistent with VA's duty to assist the Veteran in substantiating his claims, and for notice relevant to newly raised theories of entitlement.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

At his January 2013 Board hearing, the Veteran indicated that his treating doctor, Dr. VMA, had stated that it was possible both diabetes and hypertension had been caused or aggravated by sleep apnea.  The July 2010 statement from the doctor contains no reference to such a theory, but the Veteran indicated it had been reported to him in conversation.  The Veteran is competent to report what he is told.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, the opinion of Dr. VMA indicates there is some possibility that direct, as opposed to secondary, service connection could be warranted.  "Signs" of both conditions were present in service.  He was hampered, however, in providing any opinion by the spottiness and incompleteness of the records he was able to review, particularly STRs.  

The record, then, reflects current disabilities, in-service indications of disease, and possible connection between them.  The sole competent opinion of record is insufficient for adjudication of the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is required in this case to address the question of a nexus, both on direct and secondary bases.

Finally, the Veteran did not raise potential entitlement to service connection on a secondary basis until his most recent hearing, and therefore has not previously been afforded clear notice of the elements of such a claim.  To ensure him a full and fair opportunity to participate in the adjudication of his claims, such notice should be provided.

During the most recent Board hearing, the Veteran testified that he was not sure if all Tricare records had been obtained from Fort Campbell.  Accordingly, these records should be requested. 
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must include information regarding how to substantiate his claim for service connection as secondary to the service-connected sleep apnea.

2.  Request all records of medical treatment of the Veteran at Fort Campbell (Tricare) since his discharge from service in November 2003.

3.  Thereafter, schedule the Veteran for VA hypertension and diabetes examinations.  The claims folder must be reviewed in conjunction with the examinations.

The examiner(s) must address the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension or diabetes began in or are related to active duty service?  Were the elevated blood pressures and glucose levels noted in the STRs the first appearances of the chronic condition(s)?

b)  Is it at least as likely as not that currently diagnosed hypertension or diabetes were caused by the service-connected obstructive sleep apnea?

c)  Is it at least as likely as not that currently diagnosed hypertension or diabetes were aggravated (worsened) beyond the natural progress by the service-connected obstructive sleep apnea?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension and/or diabetes found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sleep apnea.

A full and complete rationale for any opinion expressed is required.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


